  Case 3:20-cv-00832-E Document 111 Filed 06/29/20                 Page 1 of 6 PageID 3046



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 OSCAR SANCHEZ, et al.,                               )
                                                      )
 Plaintiffs,                                          )   Civil Action
                                                      )   Case No. 3:20-cv-00832
 v.                                                   )
                                                      )
 SHERIFF MARIAN BROWN, et al.,                        )
                                                      )
 Defendants.                                          )
                                                      )


                         PROPOSED DOCKET CONTROL ORDER

        The Parties note the following points of disagreement for the Court’s consideration prior

to entry of this proposed Docket Control Order:

        On April 15, 2020, Defendants filed a Motion to Dismiss pursuant to Rule 12(b)(6). ECF

Nos. 35, 35-1. On April 17, 2020, Plaintiffs filed a First Amended Petition and Complaint. ECF

No. 39. On April 19, 2020, Defendants filed an Amended Motion to Dismiss. ECF No. 53. On

April 20, 2020, the Court denied both of Defendants’ motions to dismiss. Doc. No. 71. This

docket entry did not dismiss the State Intervenors first Motion to Dismiss that was included in

their response to the Motion for Temporary Restraining Order. Due to the timing of their

intervention in this case and the hearing on Plaintiffs’ Motion for Temporary Restraining Order,

State Intervenors did not have an opportunity to file a second Rule 12 motion as to Plaintiffs’

First Amended Petition and Complaint in this case.

        After a four-day hearing on Plaintiffs’ Motion for a Temporary Restraining Order, the

Court denied the motion on April 27, 2020. ECF No. 85. The Court issued a Memorandum

Opinion and Order providing its reasoning for the denial of emergency injunctive relief on May


                                                  1
  Case 3:20-cv-00832-E Document 111 Filed 06/29/20                     Page 2 of 6 PageID 3047



22, 2020 [ECF No. 99] (the “Order”). In the Order, the Court indicated, inter alia, that it was

dismissing Plaintiffs’ petition for writ of habeas corpus (id. at p. 28) and that “there is no

evidence that the named Plaintiffs exhausted the jail’s grievance procedure” which “is a

prerequisite to Plaintiffs’ § 1983 claims” and that such “failure to exhaust the appropriate

grievance procedures is fatal to their request for injunctive relief (id. at p. 35).”

        The Parties disagree regarding which claims remain at issue in this lawsuit after the

Court’s entry of the Order and, accordingly, seek clarification from the Court. Specifically, it is

Defendants’ and State Intervenor’s position that Plaintiffs’ petition for writ of habeas corpus is

no longer at issue in this case and that the Court ruled that Plaintiffs’ § 1983 claims are not

viable because Plaintiffs failed to exhaust the appropriate grievance procedures. See, e.g., ECF

No. 99 at pp. 21-28, 35. To the extent the Order did not dispose of Plaintiffs’ habeas and § 1983

claims, it is Defendants’ and State Intervenors’ position that they are entitled to file Rule 12

motions on such claims prior to engaging in discovery in this case to avoid unnecessary

discovery regarding claims that are not viable.

        It is Plaintiffs’ position that the denial of their Motion for Temporary Restraining Order is

procedurally limited to that motion, that there was no motion to dismiss then before the Court,

and no judgment was entered with respect to Plaintiffs’ habeas claims. The availability of jail

grievances for the purpose of the PLRA it is an affirmative defense, and therefore defendants’

burden, to establish both that grievances were available to the Plaintiffs and that Plaintiffs did not

submit grievances. Jones v. Bock, 549 U.S. 199, 212-16 (2007). It is therefore Plaintiffs position

that dismissal on the basis of the Court’s TRO ruling is procedurally improper, and in any event

a number of the Plaintiffs in this case did complete the grievance procedure sufficient to

represent the purported classes in this case.




                                                   2
  Case 3:20-cv-00832-E Document 111 Filed 06/29/20                 Page 3 of 6 PageID 3048



       Defendants’ and State Intervenors’ position is that Rule 12 motions may be filed on all

claims raised by Plaintiffs’ then-live pleading. Plaintiffs’ position is that Rule 12 motions are

limited only to new claims raised in any amended petition, as successive motions to dismiss are

not otherwise authorized under the federal rules.

       To this extent the Court does not allow further Rule 12 motions, Defendants and State

Intervenors request leave to file an answer to the First Amended Petition and Complaint.

Because of the fast-moving way that this case unfolded, and its complexity good cause exists for

the requested relief. Plaintiffs note that the answer deadline passed on May 4, 2020, fourteen

days after the Court denied the motions to dismiss on April 20, 2020.

       Based on the foregoing, the Parties respectfully request clarity from the Court regarding

the current scope of the case prior to entry of a Docket Control Order.

       Subject to the issues enumerated above and any clarification provided by the Court

regarding the same, the Parties propose disposition of this case will be controlled by the

following schedule and deadlines:



1. NEW PARTIES shall be joined by:                                        Due date: July 17, 2020
The Attorney causing the addition of new
parties will provide copies of this Order to new
parties.


2. DEADLINE TO AMEND PLEADINGS:                                           Due date: July 17, 2020
Parties filing motions after this deadline must
show good cause.


3. DEADLINE TO FILE RULE 12 MOTIONS,                                    Due date: August 7, 2020
OR ANSWER to Plaintiffs’ First Amended
Complaint if Plaintiffs do not amend pleadings
and Defendants do not file a Rule 12 motion.




                                                 3
 Case 3:20-cv-00832-E Document 111 Filed 06/29/20        Page 4 of 6 PageID 3049




4. DEADLINE TO RESPOND TO RULE 12                          Due date: August 28, 2020
MOTIONS:


8. DEADLINE TO FILE REPLIES to Rule 12                   Due date: September 7, 2020
motions, if any:


9. COMPLETION OF FACT DISCOVERY:                          Due date: October 30, 2020


10. DEADLINE TO FILE AMENDED                             Due date: November 6, 2020
MOTION FOR CLASS CERTIFICATION:


11. DEADLINE TO         RESPOND TO                      Due date: November 20, 2020
AMENDED     MOTION       FOR   CLASS
CERTIFICATION:


12. DEADLINE TO REPLY TO AMENDED                         Due date: December 4, 2020
MOTION FOR CLASS CERTIFICATION:


10. EXPERTS ON MATTERS OTHER THAN a. November 20, 2020: The plaintiffs (or
ATTORNEY’S FEES:                  the party with the burden of proof on an
                                  issue) will designate expert witnesses in
                                  writing and provide the report required by
                                  Rule 26(a)(2) of the Federal Rules of Civil
                                  Procedure along with any other data or
                                  other materials relied on by the expert in
                                  forming their opinion.

                                           b. December 11, 2020: The opposing party
                                           will designate expert witnesses in writing
                                           and provide the report required by Rule
                                           26(a)(2) of the Federal Rules of Civil
                                           Procedure along with any other data or
                                           other materials relied on by the expert in
                                           forming their opinion.


11. COMPLETION OF EXPERT                                   Due date: January 29, 2021
DISCOVERY:



                                       4
 Case 3:20-cv-00832-E Document 111 Filed 06/29/20             Page 5 of 6 PageID 3050




12. PRETRIAL DISPOSITIVE MOTIONS                               Due date: February 19, 2021
DEADLINE: Responses must be filed within 14
days from the date the motion is filed,
regardless of when the motion is filed. Replies
may be filed within 7 days from the date the
response is filed.


13. DOCKET CALL:                                                 Due date: March 26, 2021


                                                  Respectfully Submitted,

                                                  HUSCH BLACKWELL LLP

                                                  /s/ Kate David
                                                  Katharine D. David
                                                  Texas Bar No. 24045749
                                                  kate.david@huschblackwell.com
                                                  Nick Stepp
                                                  Texas Bar No. 24077701
                                                  nick.stepp@huschblackwell.com
                                                  Ben Stephens
                                                  Texas Bar No. 24098472
                                                  ben.stephens@huschblackwell.com
                                                  600 Travis, Suite 2350
                                                  Houston, Texas 77002
                                                  Tel: 713.525.6200
                                                  Fax: 713.647.6884

                                                  /s/ Russell H. Roden
                                                  Russell H. Roden
                                                  Texas Bar No. 17132070
                                                  russell.roden@dallascounty.org
                                                  John Butrus
                                                  Texas Bar No. 03537330
                                                  john.butrus@dallascounty.org
                                                  133 N. Riverfront Blvd., LB 19
                                                  Dallas, Texas 75207
                                                  Tel: 214.653.3600
                                                  Fax: 214.653.5774

                                                  COUNSEL FOR DALLAS COUNTY, TEXAS
                                                  AND SHERIFF MARIAN BROWN




                                              5
  Case 3:20-cv-00832-E Document 111 Filed 06/29/20                    Page 6 of 6 PageID 3051



                             CERTIFICATE OF CONFERENCE

       I certify that counsel for Defendants, Plaintiffs, and State Intervenors conferred by email

and phone and all parties are agreed to the proposed docket control order subject to the issues set

forth herein and further clarification from the Court.

                                                         /s/ Kate David
                                                         Kate David


                                 CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was served on all counsel of record via the ECF

system of the Court on June 29, 2020.

                                                         /s/ Kate David
                                                         Kate David




                                                 6
